                  IN THE UNITED STATES DISTRICT COURT FOR THE 
                          WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

 ANTONIO RAMSEY

                 Plaintiff,

        v.
                                                   Case No. 4:18-cv-00723-NKL
 GEORGIA-PACIFIC LLC, and
 MIKE HURT,

                 Defendants.

                                             ORDER 

       Defendants removed this case based on diversity jurisdiction. Doc. 1. However, Defendant

Mike Hurt is a citizen of Missouri and this case was removed from a Missouri state court. Because

the forum defendant rule precludes removal by a home state defendant, Ramsey argues that this

Court lacks subject matter jurisdiction and the case must be sent back to state court. See 28 U.S.C.

§ 1441 (b)(2).

       Defendants counter that Mr. Hurt was fraudulently joined because the 2017 amendment to

the MHRA eliminated individual liability and any claim against Mr. Hurt individually did not

accrue until after that amendment became law in August 2017. Defendants also argue that even if

the claim accrued before the amendment became law, Mr. Hurt was not Ramsey’s supervisor and

is therefore not liable even under the old version of the MHRA.

       Because the Court finds that Hurt was not fraudulently joined, Defendants’ removal was

improper and the Court lacks subject matter jurisdiction. Ramsey’s motion to remand, Doc. 16, is

granted and Defendants’ motion to dismiss, Doc. 3, is denied for lack of subject matter jurisdiction.
I.      Legal Standard

        A defendant may remove to a federal district court a case filed in state court over which

the federal court has original jurisdiction. See 28 U.S.C. § 1441(a). A federal district court has

diversity jurisdiction if the amount in controversy exceeds $75,000, and the plaintiff’s citizenship

is different from the citizenship of each of the defendants. See 28 U.S.C. § 1332(a). However, a

case, otherwise removable solely on the basis of diversity jurisdiction, “may not be removed if any

of the parties in interest properly joined and served as defendants is a citizen of the State in which

the action is brought.” 28 U.S.C. § 1441(b)(2); see also Hurt v. Dow Chem. Co., 963 F.2d 1142,

1145 (8th Cir. 1992) (“A defendant may not remove to federal court on the basis of diversity if

any of the defendants is a citizen of the state where the action was filed.”). The rule prohibiting

removal by an in-state defendant is jurisdictional. Hurt, 963 F.2d at 1145 (“The jurisdiction of the

lower federal courts, both original and removal, is entirely a creature of statute. . . . If one of the

statutory requirements is not met, the district court has no jurisdiction.”).

        Yet “the right of an out-of-state defendant to remove a diversity suit to federal court ‘cannot

be defeated by a fraudulent joinder of a resident defendant.’” Simpson v. Thomure, 484 F.3d 1081,

1083 (8th Cir. 2007) (quoting Wilson v. Republic Iron & Steel Co., 257 U.S. 92, 97 (1921)). An

in-state defendant is fraudulently joined if “a plaintiff files a frivolous or illegitimate claim against

a non-diverse defendant solely to prevent removal.” In re Prempro Prod. Liab. Litig., 591 F.3d

613, 620 (8th Cir. 2010). On the other hand, “if there is a reasonable basis in fact and law

supporting the claim, the joinder is not fraudulent.” Filla v. Norfolk Southern. Ry. Co., 336 F.3d

806, 810 (8th Cir. 2003). When “the sufficiency of the complaint . . . is questionable, ‘. . . the

federal court [should] not . . . decide the doubtful question in connection with a motion to remand

but simply . . . remand the case and leave the question for the state courts to decide.’” Id. at 811

(citation omitted).
                                                   2
              As removing parties, defendants Hurt and Georgia-Pacific bear the burden of establishing

jurisdiction, see Griffioen v. Cedar Rapids & Iowa City Ry. Co., 785 F.3d 1182, 1192 (8th Cir.

2015), which, in this case, requires defendants to show fraudulent joinder. Any doubt concerning

whether the Court has jurisdiction “must be resolved in favor of remand.” Cent. Iowa Power Co-

op. v. Midwest Indep. Transmission Sys. Operator, Inc., 561 F.3d 904, 912 (8th Cir. 2009).


II.           Discussion
              Ramsey asserts claims under the Missouri Human Rights Act against Mike Hurt and

Georgia-Pacific for race discrimination and creating a racially hostile work environment. Doc. 1-

1 (Petition). Ramsey alleges that Hurt repeatedly made racially offensive comments to him and

admitted prejudice against him. Id. at ¶¶ 20–33. He also alleges that Hurt gave him directions at

work and that Hurt was involved in the disciplinary process. Id. ¶¶ 15–16; Doc. 17-1 (Ramsey

Declaration), ¶¶ 4–6. Ramsey alleges that as a result of Hurt’s racial harassment, Ramsey was

constructively discharged in June 2017, after his complaints of harassment were ignored. Doc. 1-

1 (Petition), ¶¶ 38–39. Ramsey contends that these allegations are sufficient to support a direct

claim against Hurt, because the relevant version of the MHRA defines “employer” broadly.

              Defendants provide two arguments for why Ramsey’s claim is against Hurt is fraudulent.1

First they argue that Ramsey’s claim against Hurt accrued after the effective date of the MHRA

amendment which eliminated individual liability. This argument is premised on the assumption

that no MHRA claim can accrue until after a Right to Sue Notice is issued. Second, Defendants

                                                            
1
 Because the standard for remand is different from the standard for a motion to dismiss, the Court
does not consider the Defendants’ briefing on the motion to dismiss. See Junk v. Terminix Int’l
Co., 628 F.3d 439, 445 (8th Cir. 2010) (“By requiring the defendant to prove that the plaintiff’s
claim against the non-diverse defendant has no reasonable basis in law and fact, we require the
defendant to do more than merely prove that the plaintiff’s claim should be dismissed pursuant to
a Rule 12(b)(6) motion.”)

                                                               3
argue that even if Ramsey’s claim against Hurt accrued before August 2017, Hurt was not

Ramsey’s supervisor and therefore could not be liable even under the older version of the MHRA.

        In Missouri, “‘[a] cause of action accrues when . . . damages are sustained and are capable

of ascertainment.’” Day v. deVries & Assocs., P.C., 98 S.W.3d 92, 95–96 (Mo. Ct. App. 2003)

(quoting Elmore v. Owens–Illinois, Inc., 673 S.W.2d 434, 436 (Mo. 1984)).

       Relying on De Paul Hosp. Sch. Of Nursing, Inc. v. Sw. Bell Tel. Co., 539 S.W2d 542 (Mo.

App. 1976), Defendants effectively argue that no MHRA claim accrues until a Right to Sue Notice

is issued because that administrative action is a prerequisite to filing suit in court. But in De Paul,

the Missouri Court held that no liability, much less damages, could be ascertained until the Public

Service Commission (PSC) determined the rate that plaintiff should have been charged. De Paul,

539 S.W.2d at 546–47. Before that administrative decision, it was possible that the plaintiff

nursing school had not even been injured.

        In contrast, if damages were sustained by Ramsey as a result of Hurt’s alleged

discriminatory conduct, they had to be sustained before Ramsey was constructively discharged in

June of 2017. In other words, the administrative prerequisite of a Right to Sue Notice does not

affect the date when Ramsey was damaged by the alleged discriminatory acts of the Defendants.

Rather the Notice is a required procedural step that must be completed before a plaintiff can

recover for the damages that have already been sustained and were capable of ascertainment. In

contrast, the damages of the DePaul plaintiff were not ascertainable until the PSC determined what

rate the plaintiff should have been charged for telephone services by the defendant Southwestern

Bell, which turned on how nursing schools should be classified for rate purposes.

       Further, the MHRA states that “[a]ny action brought in court . . . shall be filed within ninety

days from the date of the commission’s notification letter . . . but no later than two years after the



                                                  4
alleged cause occurred or its reasonable discovery by the alleged injured party.” Mo. Rev. Stat. §

213.111.1. Interpreting this limitation, Missouri courts routinely hold that MHRA claims accrue,

and the statute of limitations begins to run, on the date of the discriminatory acts. See, e.g.

Plengemeier v. Thermadyne Indus., Inc., 409 S.W.3d 395, 400 (Mo. Ct. App. 2013) (limiting

MHRA claims based on date of discriminatory act); Henderson v. Ford Motor Co., 403 F.3d 1026,

1032 (8th Cir. 2005) (“[Discrimination claims] accrue the date on which the adverse employment

action is communicated to the employee.”). Therefore, there is at least a reasonable basis in fact

and law to find that Ramsey’s claim “accrued” under the prior version of the MHRA, when Hurt

allegedly made offensive racial comments and Ramsey was constructively discharged. See, e.g.

Marshall v. Walgreen Co., No. 18-331, 2018 WL 3025813, at ** 2–3 (E.D. Mo. June 18, 2018)

(denying motion to dismiss claim against an individual when Notice was issued after the

amendment’s effective date).

       Second, defendants argue that even if the prior version of the MHRA applies, Hurt is not a

proper defendant because he is not a supervisor. Prior to the recent amendment, the MHRA applied

to “any person directly acting in the interest of an employer.” Mo. Rev. Stat. § 213.010(7) (2016).

This definition includes “employees other than the plaintiff’s immediate supervisor, even if that

employee is outside of the plaintiff’s direct chain of command.” Hill v. Ford Motor Co., 277

S.W.3d 659, 667 n. 7 (Mo. 2009) (citations omitted). Further, “the plain and unambiguous

language . . . imposes individual liability in the event of discriminatory conduct.” Id. at 669

(citation omitted).

       According to defendants, no Missouri court has held a non-supervisor individually liable

under the MHRA. However, even if individual liability is limited to supervisors, Ramsey asserts

that Hurt, while acting within the scope of him employment as Lead Machine Operator, was the



                                                5
senior ranking employee on the work floor and directed employees’ assignments.            Doc. 1-1

(Petition), ¶¶ 15–16, 44; Doc. 17-1 (Ramsey Declaration), ¶¶ 4–6. Ramsey also argues that a non-

supervisor can be liable for his or her own discriminatory acts, and has submitted unpublished

Missouri state trial court decisions as support. See Doc. 17-2; Doc. 17-3. Accordingly, the Court

cannot conclude there is no reasonable basis in law and fact for Ramsey’s claim.

       Even if “the sufficiency of [Ramsey’s] complaint against [Hurt] is questionable, ‘the better

practice is for the federal court not to decide the doubtful question[s] in connection with a motion

to remand but simply to remand the case and leave the question for the state courts to decide.’”

Filla, 336 F.3d at 811 (citation omitted). Accordingly, the Court refrains from deciding whether

Ramsey’s claim against Hurt can proceed, and instead, remands the case because defendants have

not carried their burden of establishing fraudulent joinder.

III.   Conclusion

       For the reasons set forth above, the Court grants Plaintiff’s motion to remand. Defendant

Hurt’s motion to dismiss is denied for lack of subject matter jurisdiction. 



                                                      /s/ Nanette K. Laughrey
                                                      NANETTE K. LAUGHREY
                                                      United States District Judge

Dated: January 7, 2019 
Jefferson City, Missouri 




                                                 6
